DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “phase error detector“ in claim 1 and “error detector” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 uses limitation  “phase error detector“ and claim 20 and “error detector” which are indefinite. It is indefinite what are those elopements , is it hardware or software. Specification does not provide any definition other than the functionality of the elements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 uses “error detector” but the whole specification provides the description only to phase detector error correction. Broad limitation “error corrector” which corrects for any errors is not supported by the specification. 
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 13, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over So US 20030090783 A1 in view of Lucas US 20110169578 A1 (evidenced by Royo US 20140049783 A1).
Regarding claim 1, 16 So teaches 
1. A system, comprising: 
a microelectromechanical systems (MEMS) (fig. 2b, 2c  DMD mirror array as evidenced by Royo DMD is a mems [0049])oscillating structure configured to oscillate about a rotation axis(DMD mirrors oscillate around its rotational axix); 
And So also teache
Phase Lock Loop[0228] for dynamic optical filtering
But does not explicitly teach
a phase error detector configured to generate a phase error signal based on measured event times and expected event times of the MEMS oscillating structure oscillating about the rotation axis; and
    PNG
    media_image1.png
    7
    6
    media_image1.png
    Greyscale

a compensation circuit configured to receive the phase error signal, remove periodic jitter components in the phase error signal to generate a compensated phase error signal, and output the compensated phase error signal.  
Lucas teaches
An Phase locked loop [0003] for the oscillator 
a phase error detector configured to generate a phase error signal based on measured event times and expected event times of the MEMS oscillating structure oscillating about the rotation axis;[0016] and
    PNG
    media_image1.png
    7
    6
    media_image1.png
    Greyscale



output the compensated phase error signal.  [0030]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by So with teaching by Lucas in order to correct the phase errors. 


2, 17 The system of claim 1, wherein the compensation circuit is configured to detect first periodic jitter components in the phase error signal(abstract) resulting from a mechanical asymmetry of the MEMS oscillating structure(does not matter what is a origin of the jitter as long as it is removed), extract the detected first periodic jitter(abstract imparted jitter) components from the phase error signal, and generate an asymmetry error(residual jitter abstract) signal based on the extracted first periodic jitter components.  

13. The system of claim 1, further comprising: a phase-locked loop (PLL) loop filter, wherein the MEMS oscillating structure, the phase error detector, and the compensation circuit are arranged in a control loop of the PLL, and the PLL loop-28- 5292226-1 INF-2018P50923US01 filter is configured to receive the compensated phase error signal from the compensation circuit.  [0228]
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over So US 20030090783 A1 in view of Lucas US 20110169578 A1 (evidenced by Royo US 20140049783 A1) further in view of Duvdevany	US 20180348506 A1.
Regarding claim 10  So does not explicitly teach but Duvdevany teaches
7. The system of claim 1, wherein the periodic jitter(dC(t)/dt) components include periodic asymmetry errors([0036-0038] dtheta/dt), and the compensation circuit[0006](phase correction block) is configured to remove the periodic asymmetry errors from the phase error signal to generate the compensated phase error signal.  [0006]
10. The system of claim 1, wherein: the measured event times are measured zero crossing times at which a rotation angle of the MEMS oscillating structure is 0* as the MEMS oscillating structure oscillates about the rotation axis, and the expected event times are expected zero crossing times at which the rotation angle of the MEMS oscillating structure is expected to be 00.[0036-40]
11. The system of claim 1, wherein the phase error detector is configured to determine timing differences between the measured zero crossing times and the expected zero crossing times, where a timing difference is determined for each of the measured zero crossing times and a respective one of the 
12. The system of claim 1, wherein further comprising: analog circuitry configured to measure a rotation angle of the MEMS oscillating structure about the rotation axis, and determine the measured event times based on the measured rotation angle.  (implicit)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by So with teaching by Duvdevany in order to provide the calculation of the phase error required by the So.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over So US 20030090783 A1 in view of Lucas US 20110169578 A1 and further in view of Royo US 20140049783.
SO and Lucas combination teach
an error detector configured to monitor for and detect an error related to an oscillation of the MEMS oscillating structure, and generate an error signal based on the detected error; and-30- 5292226-1 INF-2018P50923US01a compensation circuit configured to receive the error signal and actively compensate for the error based on the error signal.(see rejection above)
but does not teach
Royo teaches
20. A Light Detection and Ranging (LIDAR) system, comprising: a LIDAR light source configured to generate LIDAR light beams; a microelectromechanical systems (MEMS) oscillating structure configured to oscillate about a rotation axis and transmit the LIDAR light beams into a field of view; a photodetector array configured to detect reflected LIDAR light beams from the field of view and generate electrical signals based on the reflected LIDAR light beams;(fig. 1)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by  So and Lucas combination with teaching by Royo in order to provide LIDAR device for distance measurements. 



Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over So US 20030090783 A1 in view of Lucas US 20110169578 A1 and further in view of Royo US 20140049783.
Regarding claims 14 So does not teach
14. The system of claim 1, further comprising: an illumination arrangement configured to transmit pulsed light; a photodetector array configured to detect received light and generate electrical signals based on the received light; a driver configured to drive the MEMS oscillating structure about the rotation axis; and controller configure to receive the compensated phase error signal and control at least one of the laser illumination arrangement, the photodetector array, and the driver based on the compensated phase error signal.  
15. The system of claim 1, further comprising: an illumination arrangement configured to transmit light at the MEMS oscillating structure; and a controller configured to receive the compensated phase error signal, and control a triggering of the light based on the compensated phase error signal.  
Lucas teaches 
a driver configured to drive the MEMS oscillating structure about the rotation axis; and controller configure to receive the compensated phase error signal and control and the driver based on the compensated phase error signal.  [0213][0220]
15. and a controller configured to receive the compensated phase error signal, and control a triggering of the light based on the compensated phase error signal.  [0227]
19. The method of claim 16, further comprising: generating light pulses based on the compensated phase error signal.  [0227]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by So with teaching by Lucas  in order to provide adaptive DOF.
Royo teaches
an illumination arrangement configured to transmit pulsed light; a photodetector array configured to detect received light and generate electrical signals based on the received light;(fig. 1)
it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by So with teaching by Royo in order to construct the LIDAR system for ranging.

Allowable Subject Matter
Claims 3-6, 8, 9, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645